Appellant moves for a rehearing on the ground that the court failed to instruct the jury that the burden of proof was on the state. Appellant pleaded guilty. There was no exception to the charge of the court. Where there is a plea of guilty we see no necessity for the court telling the jury that the burden of proof is on the state. By his plea of guilty appellant admits all the material allegations of the indictment, and the only object of the introduction of any testimony at all is, as said by our statute, to enable the jury to fix the punishment.
The motion for rehearing will be overruled.
Overruled. *Page 280